DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-10, 12-17 and 19-20 are pending in this office action.
Terminal Disclaimer
The terminal disclaimer filed on 03/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on application 16/285,479 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Moses Xia Reg No 74,491 on 03/24/2021.
Listing of Claims.
The following claims will replace all previous claims.
1.  (Currently amended)	A non-transitory machine-readable medium storing a program executable by at least one processing unit of a device, the program comprising sets of instructions for:
receiving a data model definition defined using a human-readable syntax, the data model definition comprising a set of annotated entity definitions, each of the annotated entity definitions including a predefined annotation configured to cause an entity associated with the predefined annotation to be registered as an application object, wherein the set of annotated entity definitions is defined in the data model definition in the human-readable syntax;
generating a machine-readable representation of the data model definition;
based on the data model definition, generating, for each annotated entity definition in the set of annotated entity definitions, an interface and an implementation class from the machine-readable representation of the data model definition, the interface comprising code specified in a programming language, wherein the implementation class is generated based on the predefined annotation, said generating including:
identifying a set of actions specified by an annotated entity definition in the set of annotated entity definitions and populating the interface generated for the annotated entity definition with one or more functions corresponding to the set of actions in the programming language; and
providing a set of interfaces and a set of implementation classes generated for the set of annotated entity definitions to an integrated development environment (IDE) application for design-time implementation of the set of interfaces and the set of implementation classes;
wherein each annotated entity definition in the set of annotated entity definitions is indicated using the predefined annotation, wherein the data model definition further comprises at least one entity definition other than the annotated entity definition, wherein the program further comprises a set of instructions for filtering the data model definition for the set of annotated entity definitions based on the predefined annotation. 


2.  (Original)	The non-transitory machine-readable medium of claim 1, wherein the program further comprises a set of instructions for receiving, through the IDE, additional code specified in the programming language comprising a set of operations for the interface of an annotated entity definition in the set of annotated entity definitions and the implementation class of the annotated entity definition.
3.  (Original)	The non-transitory machine-readable medium of claim 1, wherein, for each annotated entity definition in the set of annotated entity definitions, code in the interface is configured to be executed at runtime by an application object runtime and the implementation class is configured to extend the interface.
4.  (Canceled).
5.  (Previously presented)	The non-transitory machine-readable medium of claim 1, wherein generating, for each annotated entity definition in the set of annotated entity definitions, the interface further comprises:
generating the interface using a name of the annotated entity definition.
6.  (Original)	The non-transitory machine-readable medium of claim 1, wherein, for each annotated entity definition in the set of annotated entity definitions, the interface is a first interface, wherein generating, for each annotated entity definition in the set of annotated entity definitions, the interface further comprises:
the predefined annotation; and based on the determination, generating a second interface associated with the first interface.
7.  (Previously presented)	The non-transitory machine-readable medium of claim 1, wherein generating, for each annotated entity definition in the set of annotated entity definitions, the implementation class further comprises:
generating the implementation class using a name of the annotated entity definition, wherein the implementation class extends the second interface generated for the annotated entity definition;
identifying a set of composed entities; and for each composed entity, generating a function and adding the function to the implementation class.
8.  (Currently amended)	A method, executable by a device, comprising:
receiving a data model definition defined using a human-readable syntax, the data model definition comprising a set of annotated entity definitions, each of the annotated entity definitions including a predefined annotation configured to cause an entity associated with the annotation to be registered as an application object, wherein the set of annotated entity definitions is defined in the data model definition in the human-readable syntax;
generating a machine-readable representation of the data model definition;
based on the data model definition, generating, for each annotated entity definition in the set of annotated entity definitions, an interface and an implementation class from the machine-readable representation of the data model definition, the interface comprising code specified in a programming language, wherein the implementation class is generated based on the predefined annotation, said generating including: 
definition with one or more functions corresponding to the set of actions in the programming language; and
providing a set of interfaces and a set of implementation classes generated for the set of annotated entity definitions to an integrated development environment (IDE) application for design-time implementation of the set of interfaces and the set of implementation classes;
wherein each annotated entity definition in the set of annotated entity definitions is indicated using the predefined annotation, wherein the data model definition further comprises at least one entity definition other than the annotated entity definition, wherein the method further comprises filtering the data model definition for the set of annotated entity definitions based on the predefined annotation.
9.  (Original)	The method of claim 8 further comprising receiving, through the IDE, additional code specified in the programming language comprising a set of operations for the interface of an annotated entity definition in the set of annotated entity definitions and the implementation class of the annotated entity definition.
10.  (Original)The method of claim 8, wherein, for each annotated entity definition in the set of annotated entity definitions, code in the interface is configured to be executed at runtime by an application object runtime and the implementation class is configured to extend the interface.
11.  (Canceled).
12.  (Previously presented)	The method of claim 8, wherein generating, for each annotated entity definition in the set of annotated entity definitions, the interface comprises:

13.  (Original)The method of claim 8, wherein, for each annotated entity definition in the set of annotated entity definitions, the interface is a first interface, wherein generating, for each annotated entity definition in the set of annotated entity definitions, the interface further comprises:
determining whether the annotated entity definition is annotated with the predefined annotation; and based on the determination, generating a second interface associated with the first interface.
14.  (Previously presented)	The method of claim 8, wherein generating, for each annotated entity definition in the set of annotated entity definitions, the implementation class further comprises:
generating the implementation class using a name of the annotated entity definition, wherein the implementation class extends the second interface generated for the annotated entity definition;
identifying a set of composed entities; and for each composed entity, generating a function and adding the function to the implementation class.
15.  (Currently amended)	A system comprising:
a set of processing units; and
a non-transitory machine-readable medium storing instructions that when executed by at least one processing unit in the set of processing units cause the at least one processing unit to:
receive a data model definition defined using a human-readable syntax, the data model definition comprising a set of annotated entity definitions, each of the annotated 
generate a machine-readable representation of the data model definition;
based on the data model definition, generate, for each annotated entity definition in the set of annotated entity definitions, an interface and an implementation class from the machine-readable representation of the data model definition, the interface comprising code specified in a programming language, wherein the implementation class is generated based on the predefined annotation, said generating including: 
identifying a set of actions specified by an annotated entity definition in the set of annotated entity definitions and populating an interface generated for the annotated entity definition with one or more functions corresponding to the set of actions in the programming language; and
provide a set of interfaces and a set of implementation classes generated for the set of annotated entity definitions to an integrated development environment (IDE) application for design-time implementation of the set of interfaces and the set of implementation classes;
wherein each annotated entity definition in the set of annotated entity definitions is indicated using the predefined annotation, wherein the data model definition further comprises at least one entity definition other than the annotated entity definition, wherein the instructions further cause the at least one processing unit to filter the data model definition for the set of annotated entity definitions based on the predefined annotation.
16.  (Original)The system of claim 15, wherein the instructions further cause the at least one processing unit to receive, through the IDE, additional code specified in the 
17.  (Original)The system of claim 15, wherein, for each annotated entity definition in the set of annotated entity definitions, code in the interface is configured to be executed at runtime by an application object runtime and the implementation class is configured to extend the interface.
18.  (Canceled).
19.  (Previously presented)	The system of claim 15, wherein generating, for each annotated entity definition in the set of annotated entity definitions, the interface further comprises:
generating the interface using a name of the annotated entity definition.
20.  (Previously presented)	The system of claim 15, wherein generating, for each annotated entity definition in the set of annotated entity definitions, the implementation class further comprises:
generating the implementation class using a name of the annotated entity definition, wherein the implementation class extends a second interface generated for the annotated entity definition;
identifying a set of composed entities; and for each composed entity, generating a function and adding the function to the implementation class.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: as per independent claims 1, 8 and 15 arts of record fail to disclose at least the following.


Bansal uses a standard definition for defining object in model MOF [0035], but fail to disclose such filtering based on a predefined annotation. Ivanov use a set of annotations [0066] and [0086] but fail to disclose the filtering step based on the predefined annotations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155.  The examiner can normally be reached on Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRAHIM BOURZIK/                        Examiner, Art Unit 2191                                                                                                                                                                                

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191